NON-EXCLUSIVE SPECIAL ADVISORY SERVICES AGREEMENT

This Special Advisory Services Agreement dated as of October 30, 2008 is entered
into by and between Single Touch Systems Inc., a Delaware corporation (the
“Company”) with its headquarters in San Diego, California and Peltz Capital
Management, LLC, a Delaware limited liability company (the “Special Advisor”),
with offices in New York and California.

RECITALS

WHEREAS, the Special Advisor has experience in corporate, financial and
marketing matters; and

WHEREAS, the Special Advisor desires to provide certain corporate and business
consulting services to the Company and the Company desires to retain the Special
Advisor to provide such services to the Company.

AGREEMENT

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

1. Retention. The Company hereby retains the Special Advisor on a non-exclusive
basis, and the Special Advisor agrees to be retained by the Company and to
perform the Services (defined below) to the Company on a non-exclusive basis on
the terms and conditions set forth herein. The parties agree that the Special
Advisor shall be retained by the Company as an independent contractor and not as
an employee of the Company.

2. Term. The term of this Agreement shall commence on the date hereof and end on
September 30, 2009; provided, that this Agreement shall renew for up to two
additional one-year terms commencing on September 30th of each year unless on or
prior to September 20th of such year either party delivers a notice of
non-renewal to the other (in which case this Agreement shall terminate on the
date set forth in the notice), unless sooner terminated pursuant to the terms of
this Agreement.

3. Duties of Special Advisor. The Special Advisor’s duties are limited solely to
providing the Services to the Company (but not any affiliate thereof). The
Special Advisor has no authority to make any decisions on behalf of the Company,
and the Special Advisor is not acting as an agent or fiduciary of the Company,
the security holders or creditors of the Company, or any other person in
connection with this Agreement.

During the term of this Agreement, the Special Advisor shall use commercially
reasonable efforts to perform the following (the “Services”):

1

--------------------------------------------------------------------------------

a.      ) identify and introduce the Company to potential business partners
including targeted retailers and brands and advise the Company with respect to
proposals received from such potential business partners;   b.      ) advise the
Company on financing and capital market strategies;   c.      ) advise the
Company in developing an ongoing strategy to market its products and expand its
sales and revenues, including presentations to strategic end users of the
Company’s products and services;   d.      ) familiarize itself with the
business, financial condition, and prospects of the Company, its assets, its
technology and its general prospects, direction and business plan;   e.      )
review private placement offering memorandums and presentation materials of the
Company; and   f.      ) advise the Company on any other matters which the
Company and the Special Advisor may expressly agree in writing.  

     All communications between the Company and the Special Advisor shall be
directed, in the case of the Company, to Anthony Macaluso or the Board of
Directors, and, in the case of the Special Advisor, shall be directed to Andy
Peltz or Harlan Peltz by Anthony Macaluso or the Board of Directors.

4. Compensation. No compensation to be granted to the Special Advisor under this
Agreement shall be in any way contingent upon the completion of any transaction
by the Company or any of its affiliates, including but not limited to any
offering of securities, any merger or sale, or any agreement or business
relationship entered into with any third party. In consideration for making
itself available and using commercially reasonable efforts to perform the
Services pursuant to this Agreement, the Special Advisor agrees to accept and
the Company agrees to grant to the Special Advisor compensation in the form of a
warrant for the purchase of Five Million Nine Hundred Fifty Two Thousand Three
Hundred Sixty Two (5,952,362) shares of common stock of the Company at an
exercise price of $2.10 per share, with such warrant to be issued pursuant to
the warrant agreement attached hereto as Exhibit A (the “Warrant Agreement”).
All warrants, once vested, shall not be subject to revocation, cancellation or
termination for any reason whatsoever except to the extent expressly set forth
in the warrant agreement for any such warrant. Any holder (a “Holder”) of
warrants issued pursuant to the Warrant Agreement will have the benefit of
certain registrations rights pursuant to a registration rights agreement in the
form attached hereto Exhibit B (the “Registration Rights Agreement”). To the
extent that the Company at any time grants registration rights to any person
that are more favorable with respect to such person than the registration rights
granted under the Registration Rights Agreement with respect to a Holder, the
Registration Rights Agreement for each such Holder will be automatically amended
to include such more favorable registration rights. Each Holder may exercise
registration rights acquired pursuant to such an automatic amendment independent
of the exercise of similar registration rights by the person who received the
registration rights that gave rise to such amendment. By way of example, if a
person is given demand registration rights, the Registration Rights Agreement of
each Holder will be amended

2

--------------------------------------------------------------------------------

without further action by any party to include such demand registration rights,
and such demand registration rights may be exercised by each Holder regardless
of whether the demand registration rights have been exercised by the person or
persons initially given such demand registration rights.

     5. Press Release. The Special Advisor recognizes that as a publicly traded
company the Company is required to make a public press release announcing the
engagement of the Special Advisor. The Special Advisor shall cooperate with the
Company in drafting the press release and shall review and approve the content
and timing of the press release, prior to its dissemination. Such approval shall
not be unreasonably withheld.

     6. Confidentiality. The Special Advisor acknowledges that as a consequence
of its relationship with the Company, it has been and will continue to be given
access to ideas, trade secrets, technology information, contracts pending,
business plans and other confidential and proprietary information of the Company
which has not been made public (collectively, “Confidential Information”). The
Special Advisor agrees to maintain in confidence and not to disclose directly or
indirectly to any third parties for any purpose (other than the performance
hereof) the Confidential Information for the term of this Agreement and a period
of two years thereafter, unless previously approved by the Company in writing or
otherwise found in the public domain. Upon termination of the Agreement, the
Special Advisor shall immediately return all Confidential Information related to
the Company under this Agreement.

7. Compliance with Law. The Special Advisor agrees that in performing this
Agreement the Special Advisor and its agents and affiliates shall comply with
(i) the applicable provisions of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended, the applicable rules and regulations of the
Securities and Exchange Commission thereunder, the statutes of any state
security commissions and departments, the applicable rules and regulations of
the Financial Industry Regulatory Authority and any other applicable federal or
state laws, rules and regulations.

8. Indemnity. The Company agrees to provide indemnification, contribution and
reimbursement to the Special Advisor and certain other parties in accordance
with, and the Company further agrees to be bound by the other provisions set
forth in, Schedule A attached hereto, which Schedule A is incorporated herein
and made a part hereof.

9. Termination. Either party may terminate this Agreement upon 30 days written
notice to the other party hereto. Notwithstanding a termination of this
Agreement pursuant to the expiration of its term set forth in Section 2 or a
termination pursuant to this Section 9, the provisions of Section 6, 8 and 10 of
this Agreement shall survive the termination of this Agreement.

10. Applicable Law and Venue. The provisions of this Agreement will be construed
in accordance with the laws of the State of New York. The parties agree that any
action concerning this Agreement must be brought in a federal district court
within

3

--------------------------------------------------------------------------------

the State of New York and they do hereby submit to the jurisdiction of such
court regardless of their residence or where this Agreement may be executed.

     11. Counterparts. This Agreement may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.

     12. Due Authority. By signing below, the signatories warrant that they have
the authority to execute this Agreement on behalf of the party indicated and all
actions necessary to authorize the execution of this Agreement have been taken.

     13. Not Exclusive. This Agreement is not exclusive, and no business
activities between third parties and the Company or the Special Advisor shall be
prohibited, restricted or otherwise limited by this Agreement. For the avoidance
of doubt, the parties hereby agree that the Special Advisor and the Company may
engage in activities of the type contemplated hereunder with other persons,
including but not limited to (i) the Company retaining persons other than the
Special Advisor to provide corporate, financial, marketing or other types of
strategic and/or business consulting and advising services, (ii) the Special
Advisor providing corporate, financial, marketing or other types of business
consulting and advising services to persons other than the Company, including
competitors thereof and of the Company’s affiliates and (iii) the Special
Advisor investing in, acquiring or otherwise taking positions in the debt or
equity (and/or voting the equity) of the Company or its affiliates. The Special
Advisor agrees to make itself reasonably available to the Company, and the
Company hereby acknowledges and agrees that the Special Advisor may have
significant obligations with regards to other persons during the term of this
Agreement that may impact the Special Advisor’s ability to promptly perform the
duties and services contemplated by this Agreement and any reasonable delay on
account of such other obligations shall not be a breach of this Agreement or
otherwise give rise to any liability of the Special Advisor.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

If the foregoing sets forth your understanding of our Agreement, kindly indicate
your compliance on the space provided below.

AGREED AND ACCEPTED BY:

Single Touch Systems Inc.

  By: ___/s/Anthony Macaluso
_________________________________

Name: Anthony Macaluso
Title:


Peltz Capital Management, LLC

By: ___/s/Harlan Peltz
_________________________________

Name: Harlan Peltz
Title: Member


-Signature Page to Non-Exclusive
Special Advisory Services Agreement-


--------------------------------------------------------------------------------

SCHEDULE A

This Schedule is attached to, and constitutes a material part of, that certain
Special Advisory Services Agreement dated as of October [30], 2008 is entered
into by and between Single Touch Systems Inc., a Delaware corporation (the
“Company”) with its headquarters in San Diego, California and Peltz Capital
Management, a Delaware corporation (the “Special Advisor”), with offices in New
York and California. Unless otherwise noted, all capitalized terms used herein
shall have the meanings set forth in the Agreement.

As a material part of the consideration for the agreement of the Special Advisor
to furnish its services under the Agreement, the Company agrees (i) to indemnify
and hold harmless the Special Advisor and its affiliates, and their respective
past, present and future directors, officers, shareholders, partners, members,
employees, agents, representatives, advisors, subcontractors and controlling
persons (collectively, the “Indemnified Parties”), to the fullest extent lawful,
from and against any and all losses, claims, damages or liabilities (or actions
in respect thereof), joint or several, arising out of or relating to the
Agreement, the Special Advisor’s engagement under the Agreement, any transaction
or proposed transaction, or any actions taken or omitted to be taken by an
Indemnified Party or the Company in connection with the Agreement, and (ii) to
reimburse each Indemnified Party for all expenses (including without limitation
the fees and expenses of counsel) as they are incurred in connection with
investigating, preparing, pursuing, defending, settling or compromising any
action, suit, dispute, inquiry, investigation or proceeding, pending or
threatened, brought by or against any person (including without limitation any
shareholder or derivative action), arising out of or relating to the Agreement,
or such engagement, transaction or actions. However, the Company shall not be
liable under the foregoing indemnity and reimbursement agreement for any loss,
claim, damage or liability which is finally judicially determined by a court of
competent jurisdiction to have resulted primarily from the willful misconduct or
gross negligence of such Indemnified Party.

If for any reason the foregoing indemnification or reimbursement is unavailable
to any Indemnified Party or insufficient fully to indemnify any such party or to
hold it harmless in respect of any losses, claims, damages, liabilities or
expenses referred to in such indemnification or reimbursement provisions, then
the Company shall contribute to the amount paid or payable by the Indemnified
Party as a result of such losses, claims, damages, liabilities or expenses in
such proportion as is appropriate to reflect the relative benefits received by
the Company, on the one hand, and the Special Advisor, on the other hand, in
connection with the matters contemplated by the Agreement. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then the Company shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, as well as any other relevant equitable considerations.
Notwithstanding the foregoing, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the

--------------------------------------------------------------------------------

amount of fees actually received by the Special Advisor from the Company
pursuant to the Agreement. Relative benefits received by the Company, on the one
hand, and the Special Advisor, on the other hand, shall be deemed to be in the
same proportion as (i) the total value paid or received or contemplated to be
paid or received by the Company, and its security holders, creditors, and other
affiliates, as the case may be, pursuant to the transaction(s) (whether or not
consummated) contemplated by the engagement hereunder, bears to (ii) the fees
received by the Special Advisor under the Agreement. The Company shall not
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any pending or threatened action, suit, dispute, inquiry,
investigation or proceeding in respect of which indemnification may be sought
hereunder (whether or not an Indemnified Party is an actual or potential party
thereto), unless such settlement, compromise, consent or termination contains a
release of the Indemnified Parties reasonably satisfactory in form and substance
to the Special Advisor.

     The Company further agrees that neither the Special Advisor nor any other
Indemnified Party shall have any liability (whether direct or indirect and
regardless of the legal theory advanced) to the Company or any person or entity
asserting claims on behalf of or in right of the Company related to or arising
out of the Agreement, Special Advisor engagement under the Agreement, any
transaction or proposed transaction, or any actions taken or omitted to be taken
by an Indemnified Party or the Company in connection with the Agreement, except
for losses, claims, damages or liabilities incurred by the Company which are
finally judicially determined by a court of competent jurisdiction to have
resulted primarily from the willful misconduct or gross negligence of such
Indemnified Party. The indemnity, reimbursement, and other obligations and
agreements of the Company set forth herein (i) shall apply to any services
provided by the Special Advisor in connection with this engagement prior to the
date hereof and to any modifications of the Agreement, (ii) shall be in addition
to any obligation or liability which the Company may otherwise have to any
Indemnified Party, (iii) shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Company or any
Indemnified Party or any person controlling any of them, and (iv) shall survive
the completion of the services described in, and any expiration or termination
of the relationship established by, the Agreement.

--------------------------------------------------------------------------------



EXHIBIT A
WARRANT AGREEMENT




See attached.

--------------------------------------------------------------------------------



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT




See attached.

W02-WEST:1TLD1\401096460.7

-4-

--------------------------------------------------------------------------------

WARRANT

Warrant Certificate No. ___

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL IN A GENERALLY ACCEPTABLE
FORM, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR (3) SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

Date of Issuance: October [30], 2008

Void After: Expiration Date



SINGLE TOUCH SYSTEMS INC.
WARRANT TO PURCHASE COMMON STOCK




     For good and valuable consideration of which the receipt and sufficiency
are hereby acknowledged, Single Touch Systems Inc., a Delaware corporation (the
“Company”), hereby issues to Peltz Capital Management, LLC, a Delaware limited
liability company (“Peltz”), this warrant

(“Warrant”) to purchase shares (each such share as from time to time adjusted as
hereinafter provided being a “Warrant Share” and all such shares being the
“Warrant Shares”) of the Company’s Common Stock (as defined below), at the
Exercise Price (as defined below), as adjusted from time to time as provided
herein, at any time after the date hereof but not after October 31, 2013 (the
“Expiration Date”), or if the Company directly or indirectly grants or issues
any warrants or other derivative or convertible securities having a term of
greater than five years, the Expiration Date shall be deemed extended such that
the term of this Warrant shall equal the term of such other instrument, all
subject to the following terms and conditions. The number of Warrant Shares
issuable pursuant to this Warrant is (a) until the "Financing Trigger Date" (as
defined in Section 3(d), below) the greater of (i) Five Million Nine Hundred
Fifty Two Thousand Three Hundred Sixty Two (5,952,362) or (ii) the number of
shares equal to 5.2% of the total outstanding Common Stock, calculated on a
fully diluted basis (inclusive of any shares of Capital Stock (as defined below)
issuable upon the exercise, exchange or conversion of any debt, Equity (as
defined below) or other derivative securities or instruments or contracts,
agreements, understandings or arrangements then existing or outstanding and
inclusive of any adjustments arising from any anti-dilution provisions, resets
or similar provisions of any documents outstanding from time to time or which
may be executed in connection with any financing or transaction (including a
financing or transaction described in the last paragraph of Section 3(d) of this
warrant)) (such number of shares, as so calculated in this subclause (a)(ii),
being referred to as the "Fully Diluted Number of Shares"), and (b) from and
after the Financing Trigger Date, the greater of the amounts set forth in the
immediate foregoing subclauses (a)(i) and (a)(ii), but in no event more than
Eleven Million (11,000,000), as adjusted for any of

W02-WEST:1TLD1\401096460.7

-5-

--------------------------------------------------------------------------------

the transactions described in Sections 3(a)-(c) and 3(f) of this Warrant. Except
as specifically set forth in Section 3, no increase in the number of Warrant
Shares shall result in an adjustment to the per share Exercise Price (as defined
below). This Warrant is one of the warrants issued to Peltz by the Company and
certain of its stockholders pursuant to that certain Non-Exclusive Special
Advisory Services Agreement, dated as of even date herewith, between the Company
and Peltz.

     As used in this Warrant, (i) “Business Day” means any day other than
Saturday, Sunday or any other day on which commercial banks in the City of New
York, New York, are authorized or required by law or executive order to close;
(ii) “Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into; (iii)
“Exercise Price” means $2.10 per share of Common Stock, subject to adjustment as
provided herein; (iv) “Trading Day” means any day on which the Common Stock is
traded on the primary national or regional stock exchange on which the Common
Stock is listed, or if not so listed, the OTC Bulletin Board, if quoted thereon,
is open for the transaction of business; (v) “Affiliate” means any person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, a person, as such terms are used
and construed in Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), (vi) the “Holder” means Peltz and its
transferees, successors and/or assigns vii) "Capital Stock" means any and all
shares, interests, participations or other equivalents (however designated) of
capital stock of a corporation, any and all equivalent ownership interests in a
person or entity (other than a corporation) and any and all warrants or options
to purchase any of the foregoing (including this warrant and any other warrants
held by Peltz or its affiliates), (viii) "Equity" shall mean all shares,
membership interests, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a person or entity, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 promulgated under the
Securities Exchange Act or 1934, and any instrument, understanding, contract or
arrangement that is exercisable or exchangeable for or convertible into any of
the foregoing) and (ix) “Independent Directors” means those directors on the
Board of the Company that (A) have no material relationship with the Company or
its Affiliates (either directly or as a partner, stockholder or officer of an
organization that has a relationship with the Company or its Affiliates), (B)
who are not employees of the Company or its Affiliates, (C) whose family members
are not executive officers of the Company or its Affiliates, (D) who have not
received more than $100,000 per year in compensation or benefits from the
Company or its Affiliates, (E) who are not affiliated with or employed by a
present or former auditor of or advisor to the Company or its Affiliates and
have no immediately family members so affiliated or employed; and (F) who are
not executive officers or employees of a company that makes payments to, or
receives payments from, the Company or its Affiliates for property or services
in an amount which, in any single fiscal year exceeds $100,000 and have no
family members so employed or holding such office.

1. DURATION AND EXERCISE OF WARRANTS

     (a) Exercise Period. The Holder may exercise this Warrant in whole or in
part on any Business Day on or before 5:00 P.M., Eastern Time, on the Expiration
Date, at which time (i) if the Fair Market Value (as defined below) of the
Common Stock on such date exceeds the Exercise Price, then this Warrant shall be
deemed to have been automatically exercised on a “cashless exercise” basis
without further action by any party or (ii) if such Fair Market Value is equal
to or less than the Exercise Price, then this Warrant shall become void and of
no value.

(b) Exercise Procedures.

(i) While this Warrant remains outstanding and exercisable in accordance with

Section 1(a), the Holder may in its sole discretion exercise this Warrant in
whole or in part at any time

W02-WEST:1TLD1\401096460.7

-6-

--------------------------------------------------------------------------------

and from time to time by either (1) delivery to the Company of a duly completed
and executed copy of the notice of exercise attached as Exhibit A (the “Notice
of Exercise”); and payment of the then-applicable Exercise Price per share
multiplied by the number of Warrant Shares being purchased upon exercise of the
Warrant (such amount, the “Aggregate Exercise Price”) made in the form of cash,
or by certified check, wire transfer, bank draft or money order payable in
lawful money of the United States of America or (2), exercising on a “cashless”
or “net-issue” exercise basis (a “Cashless Exercise”) by delivering to the
Company a Notice of Exercise indicating that the Holder has a elected a Cashless
Exercise, pursuant to which the Holder shall surrender the right to receive upon
exercise of this Warrant, a number of Warrant Shares having a value (as
determined below) equal to the Aggregate Exercise Price, in which case, the
number of Warrant Shares to be issued to the Holder upon such exercise shall be
calculated using the following formula:

X    =    Y * (A - B) 

--------------------------------------------------------------------------------

        A 


with:    X    =    the number of Warrant Shares to be issued to the Holder     
Y    =    the number of Warrant Shares with respect to which the Warrant is
being              exercised      A    =    the Fair Market Value (defined
below) per share of Common Stock on the date              immediately preceding
the date of the Notice of Exercise      B =    the then-current Exercise Price
of the Warrant 


     The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Notice of
Exercise with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

      “Fair Market Value” shall mean (A) the closing sales price, as quoted on
the primary national or regional stock exchange on which the Common Stock is
listed, or, if not listed, the OTC Bulletin Board if quoted thereon, or (B) if
the Common Stock is not publicly traded as set forth above or if the average
daily trading volume of the Common Stock is less than 30,000 shares per Trading
Day and the Holder so elects by providing notice to the Company of such
election, as determined by (i) mutual agreement of the Company and the Holder or
(ii) if the Holder and the Company are unable to mutually agree upon such
determination within three (3) Business Days after the date of the Notice of
Exercise, the fair market value as determined by an independent, reputable
third-party appraiser, selected by the Holder, that regularly provides valuation
services to publicly traded companies. The Company shall cause at its expense
such appraiser to take all commercially reasonable efforts to perform the
determination and notify the Company and the Holder of the results within ten
(10) Business Days from the time the disputed determination is first submitted
to such appraiser. Such appraiser’s determination shall be binding upon all
parties absent demonstrable error.

     (ii) Upon the exercise of this Warrant in compliance with the provisions of
this Section 1, the Company shall promptly issue and cause to be delivered to
the Holder a certificate for the Warrant Shares to which the Holder is entitled
upon such exercise. On or before the first Business Day following the date on
which the Company has received each of the Notice of Exercise and the Aggregate
Exercise Price (or, in the case of a Cashless Exercise, notice of a Cashless
Exercise in accordance with Section 1(b)(i)) (the “Exercise Delivery
Documents”), the Company shall transmit an acknowledgment of receipt of the
Exercise Delivery Documents to the Holder and the Company’s transfer agent (the

W02-WEST:1TLD1\401096460.7

-7-

--------------------------------------------------------------------------------

“Transfer Agent”). On the first (1st) Trading Day following the date on which
the Company has received all of the Exercise Delivery Documents (the “Share
Delivery Date”), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Notice of Exercise, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Delivery
Documents, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date of delivery of the certificates
evidencing such Warrant Shares. If this Warrant is submitted in connection with
any exercise pursuant to Section 1(b) and the number of Warrant Shares
represented by the Warrant submitted for exercise is greater than the actual
number of Warrant Shares being acquired upon such an exercise, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after any exercise and at its own expense, issue a new warrant representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised, and otherwise containing substantially
identical terms and conditions as the Warrant.

     (iii) If the Company shall fail for any reason to issue to the Holder,
within three (3) Business Days of receipt of the Exercise Delivery Documents, a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or to credit the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder is entitled upon such exercise of the
Warrant, then, in addition to all other remedies available to the Holder, the
Company shall pay a cash amount to the Holder equal to the product of (A) the
difference between the Fair Market Value of the Common Stock as of the Share
Delivery Date and the Fair Market Value of the Common Stock as of the day that
such certificate is delivered (to the extent that such difference is a positive
number), times (B) the number of shares of Common Stock not issued to the Holder
on a timely basis and to which the Holder is entitled, times (C) 1.5. In
addition to the foregoing, if within three (3) Business Days after the Company’s
receipt of the facsimile copy of the of a Notice of Exercise, the Company shall
fail to issue and deliver a certificate to the Holder and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon such exercise of the Warrant, and if on or after such
Business Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale of shares of Common
Stock that the Holder anticipated receiving from the Company upon such exercise
(a “Buy-In”), then the Company shall, within three (3) Business Days and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to 1.5
times the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such certificate (and to issue such
shares of Common Stock) shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such shares
of Common Stock and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock, times (B) the Fair Market Value on the date of exercise, times (C) 1.5.

     (iv) Notwithstanding any other provision of this Warrant, if the exercise
of all or any portion of this Warrant is to be made in connection with a
registered public offering, a sale of the Company or other transaction or event,
such exercise may, at the election of the Holder, be conditioned upon
consummation of such transaction or event in which case such exercise shall not
be deemed

W02-WEST:1TLD1\401096460.7

-8-

--------------------------------------------------------------------------------

effective until the consummation of such transaction or event.

     (c) Vesting. The exercise of this Warrant as set forth above shall be
subject to vesting as follows:

  (i) this Warrant will become vested and exercisable with respect to one-third
(1/3) of
the Warrant Shares on the date hereof;
(ii) this Warrant will become vested and exercisable with respect to an
additional
one-third (1/3) of the Warrant Shares on November 28, 2008; and
(iii) this Warrant will become vested and exercisable with respect to all
previously
unvested Warrant Shares on December 28, 2008.


     (d) Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 16.

2. ISSUANCE OF WARRANT SHARES

     (a) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all taxes, liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
the Holder and except as arising from applicable Federal and state securities
laws.

     (b) The Company shall register this Warrant upon records to be maintained
by the Company for that purpose in the name of the record holder of such Warrant
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.

     (c) The Company will not, by amendment of its articles of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of the Warrant and in the
taking of all action necessary or appropriate in order to protect the rights of
the Holder to exercise the Warrant, or against impairment of such rights.

     (d) The Company further covenants and agrees that the Company will at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise in full of the
rights represented by this Warrant. If at any time the number of authorized but
unissued shares of Common Stock of the Company shall not be sufficient to effect
the exercise of the Warrant in full, then the Company will take all such
corporate action as may, in the opinion of counsel to the Company, be necessary
or advisable to increase the number of its authorized shares of Common Stock as
shall be sufficient to permit the exercise of the Warrant in full, including
without limitation, using its best efforts to obtain any necessary stockholder
approval of such increase. The Company further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then the Company will in good faith
and as expeditiously as possible endeavor to secure such registration or
approval, as the case may be. If and so long as the common stock of the Company
is listed on any national securities exchange, the Nasdaq Stock Market, or the
OTC Bulletin

W02-WEST:1TLD1\401096460.7

-9-

--------------------------------------------------------------------------------

Board, the Company will, if permitted by the rules of such exchange or market,
list and keep listed on such exchange or market, upon official notice of
issuance, all shares of such common stock issuable upon exercise of this
Warrant.

3. ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES

Subject to the number of Warrant Shares issuable pursuant to this Warrant being
(x) until the Financing Trigger Date, the greater of (i) Five Million Nine
Hundred Fifty Two Thousand Three Hundred Sixty Two (5,952,362) or (ii) the
number of shares equal to 5.2% of the Fully Diluted Number of Shares of Common
Stock, and (b) from and after the Financing Trigger Date, the greater of the
amounts set forth in the immediate foregoing subclauses (x)(i) and (x)(ii), but
in no event more than Eleven Million (11,000,000), as adjusted for any of the
transactions described in Sections 3(a)-(c) and 3(f), below, the Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

     (a) Subdivision or Combination of Stock. In case the Company shall at any
time subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares shall be proportionately increased, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased. The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a). Any adjustment under this paragraph shall become effective at the close of
business on the date the subdivision or combination becomes effective.

     (b) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefore:

     (i) any shares of stock or other securities that are at any time directly
or indirectly convertible into or exchangeable for Common Stock, or any rights
or options to subscribe for, purchase or otherwise acquire any of the foregoing
by way of dividend or other distribution, or

     (ii) additional stock or other securities or property (including cash) by
way of spinoff, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a) above),

then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall receive, in addition to the number of shares of
Common Stock receivable thereupon, and without payment of any additional
consideration therefor, the amount of stock and other securities and property
(including cash in the cases referred to above) that such Holder would hold on
the date of such dividend or distribution had such Holder been the holder of
record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property. The Exercise Price and the Warrant Shares, as
so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(b).

     (c) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of

W02-WEST:1TLD1\401096460.7

-10-

--------------------------------------------------------------------------------

the Company with another corporation, or the sale of all or substantially all of
its assets or other transaction shall be effected in such a way that holders of
Common Stock shall be entitled to receive stock, securities or other assets or
property (an “Organic Change”), then lawful and adequate provisions (in form and
substance satisfactory to the Holder) shall be made by the Company, prior (and
as a condition) to the consummation of such Organic Change, whereby the Holder
hereof shall thereafter have the right to receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable by the Holder assuming the full exercise of the
rights represented by this Warrant. In the event of any Organic Change,
appropriate provision (in form and substance satisfactory to the Holder) shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any reorganization, recapitalization, consolidation or merger unless,
prior to the consummation thereof, the successor entity (if other than the
Company) assumes by written instrument reasonably satisfactory in form and
substance to the Holder executed and mailed or delivered to the registered
Holder hereof at the last address of such Holder appearing on the books of the
Company, the obligation to deliver to such Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to acquire; provided, that any assumption shall not
relieve the Company of its obligations hereunder. If there is an Organic Change,
then the Company shall cause to be mailed to the Holder at its last address as
it shall appear on the books and records of the Company, at least 10 calendar
days before the effective date of the Organic Change, a notice stating the date
on which such Organic Change is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares for securities, cash, or other property
delivered upon such Organic Change; provided, that the failure to mail such
notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Holder is entitled to exercise this Warrant during the 10-day period commencing
on the date of such notice to the effective date of the event triggering such
notice. In any event, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall be deemed to assume such obligation to deliver to such Holder such
shares of stock, securities or assets even in the absence of a written
instrument assuming such obligation to the extent such assumption occurs by
operation of law.

     (d) Adjustments for Certain Dilutive Issuances. If at any time, the Company
issues or sells any Common Stock (including the issuance or sale of Common Stock
owned or held by or for the account of the Company for a consideration per
share) for a price (the “Applicable Price”) that is less than $2.10 per share of
Common Stock (the foregoing, a “Dilutive Issuance”), then concurrently with such
Dilutive Issuance (1) the Exercise Price shall be reduced to be equal to the
Applicable Price and (2) the number of shares acquirable by exercise of this
Warrant shall be increased such that the calculation of the Aggregate Exercise
Price in the event that the Warrant is exercised in whole (the “Maximum
Aggregate Exercise Price”) immediately prior to such Dilutive Issuance shall be
equal (after taking into account the aforementioned adjustment in Exercise Price
pursuant to this Section 3(d)) to the Maximum Aggregate Exercise Price after
giving effect to such Dilutive Issuance. For purposes of this paragraph, the
Applicable Price shall be the equal to the lowest amount of consideration (but
not less than $.01) received or receivable by the Company with respect to any
one share of Capital Stock issued or issuable in a Dilutive Issuance. If such
consideration is other than cash, the fair market value of such consideration
shall be determined by mutual agreement of the Company and the Holder. If the
Company and the Holder cannot reach a mutual agreement as to the value of such
consideration within three (3) Business

W02-WEST:1TLD1\401096460.7

-11-

--------------------------------------------------------------------------------

Days of the Dilutive Issuance, the fair market value shall be determined at the
Company’s expense by an independent, reputable third-party appraiser that is
selected by the Holder. The Company shall cause such appraiser to take all
commercially reasonable efforts to perform the determination and notify the
Company of the results within ten (10) Business Days from the time the disputed
determination is first submitted to such appraiser. Such appraiser’s
determination shall be binding upon all parties absent demonstrable error.

     The foregoing paragraph notwithstanding, the Holder shall have no right to
any adjustment, pursuant to this Section 3(d), in either the Exercise Price or
the number of Warrant Shares to be obtained upon exercise of this Warrant, to
the extent that a Dilutive Issuance arises in connection with the issuance of
Common Stock by the Company to non-Affiliates for cash in a transaction that (i)
is approved by the majority of the Independent Directors and (ii) involves the
issuance of Equity by the Company to any non-Affiliated institutional
third-party investors in which the net proceeds of such transaction that are
actually received by the Company are at least Three Million Dollars
($3,000,000), and none of such proceeds are distributed, or paid or payable, to
stockholders or Affiliates of the Company (the first business day after the date
on which the final closing of a transaction (or series of transactions)
described in the foregoing subclauses (i) and (ii) occurs is referred to as the
"Financing Trigger Date").

     (e) Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and promptly furnish to each Holder of this Warrant a certificate setting
forth: (i) such adjustment or readjustment; (ii) the facts, in detail, upon
which such adjustment or readjustment is based; and (iii) the number of shares
and the amount, if any, of other property which, after taking into account such
adjustment or readjustment (and any prior adjustment or readjustment), would be
received upon the exercise of the Warrant.

     (f) Certain Events. If any event occurs as to which the other provisions of
this Section 3 are not strictly applicable but the lack of any adjustment would
not fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company will, in good faith and subject to applicable law,
make an appropriate adjustment to protect the rights of the Holder; provided,
that no such adjustment pursuant to this Section 3(f) will increase the Exercise
Price or decrease the number of Warrant Shares as otherwise determined pursuant
to this Section 3.

4. TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES

     (a) Registration of Transfers and Exchanges. Subject to Section 4(c), upon
the Holder’s surrender of this Warrant, with a duly executed copy of the Form of
Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new warrant, containing terms and conditions substantially identical to
those of the Warrant, evidencing the acquisition rights transferred to the
transferee and a new warrant, containing terms and conditions substantially
identical to those of the Warrant, evidencing the remaining acquisition rights
not transferred, to the Holder requesting the transfer.

     (b) Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new warrant or warrants, containing terms and
conditions substantially identical to those of the Warrant, evidencing in the
aggregate the right to purchase the number of Warrant Shares that may then be
purchased hereunder, each of such new warrants to be dated the date of such
exchange and to represent the right to purchase such number of Warrant Shares as
shall be designated by the Holder. The

W02-WEST:1TLD1\401096460.7

-12-

--------------------------------------------------------------------------------

Holder shall surrender this Warrant with duly executed instructions regarding
such re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.

     (c) Restrictions on Transfers. This Warrant may not be transferred at any
time without (i) registration under the Securities Act or (ii) an exemption from
such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.

     (d) Permitted Transfers and Assignments. Notwithstanding any provision to
the contrary in this Section 4, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof).
If a transfer is made to the Holder’s Affiliates (as such term is defined under
Rule 144 of the Securities Act), such transfer may be made without obtaining the
opinion from counsel that may be required by Section 4(c)(ii), provided, that
the Holder delivers to the Company and its counsel certification, documentation,
and other assurances reasonably required by the Company’s counsel to enable the
Company’s counsel to render an opinion to the Company’s Transfer Agent that such
transfer does not violate applicable securities laws.

5. MUTILATED OR MISSING WARRANT CERTIFICATE

     If this Warrant is mutilated, lost, stolen or destroyed, upon request by
the Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, containing terms and conditions
substantially identical to those of this Warrant, representing the right to
acquire the equivalent number of Warrant Shares; provided, that, as a
prerequisite to the issuance of a substitute warrant, the Company may require
satisfactory evidence of loss, theft or destruction as well as an indemnity from
the Holder of a lost, stolen or destroyed Warrant.

6. PAYMENT OF TAXES

     The Company will pay any and all taxes which may be payable with respect to
the preparation, issuance and delivery of this Warrant and the Warrant Shares
(and replacement warrants) including, without limitation, all documentary and
stamp taxes; provided, however, that the Company shall not be required to pay
any tax in respect of the transfer of this Warrant, or the issuance or delivery
of certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.

7. FRACTIONAL WARRANT SHARES

     No fractional Warrant Shares shall be issued upon exercise of this Warrant.
The Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.

8. REPRESENTATIONS AND WARRANTIES

The Company and Anthony Macaluso (joining for purposes of this Section 8 only)
hereby represent and warrant to the Holder that:

(a) the Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all necessary
power and authority to perform its obligations

W02-WEST:1TLD1\401096460.7

-13-

--------------------------------------------------------------------------------

under this Warrant;

     (b) the execution, delivery and performance of this Warrant has been duly
authorized by all necessary actions on the part of the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms;

     (c) this Warrant does not violate and is not in conflict with any of the
provisions of the Company’s Certificate of Incorporation or Certificate of
Determination, Bylaws and any resolutions of the Company’s Board of Directors or
stockholders, or any agreement of the Company, and no event has occurred and no
condition or circumstance exists that might (with or without notice or lapse of
time) constitute or result directly or indirectly in such a violation or
conflict;

     (d) the authorized capital stock of the Company consists of 200,000,000
shares of common stock and no shares of preferred stock;

     (e) as of the date of this Warrant (A) 59,505,540 outstanding shares of
common stock are validly issued, fully paid and nonassessable, and (B)
46,287,958 shares of common stock are issuable, directly or indirectly, upon
exercise, conversion or exchange of options, warrants or other securities
(including the Warrant Shares, but excluding 8,675,000 options granted by the
Company in June and July 2008);

     (f) except as contemplated by Section 8(e) hereof, there are no other
shares of capital stock or other equity securities of the Company outstanding,
and no other outstanding options, warrants, rights to subscribe to (including
any preemptive rights), calls or commitments of any character whatsoever which
the Company is a party or may be bound, requiring the issuance or sale of share
or other securities of the Company rights convertible into, or exchangeable or
exercisable for such shares, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of its capital stock;

     (g) no statement or information contained in any document, certificate or
statement furnished to Peltz or its Affiliates contains or contained, as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. There is no fact or circumstance known to the Company or its
Affiliates that could reasonably be expected to result in a material adverse
change to the Company or its Affiliates that has not been expressly disclosed in
writing to Peltz; and

     (h) the Company has filed all documents with the Securities and Exchange
Commission (and any applicable state securities commissions or agencies) that
are required to be filed by applicable law. As of their respective dates, such
filed documents complied in all material respects with the requirements of the
Securities Act of 1933 or the Securities Exchange Act of 1934, and all
applicable state securities laws, as the case may be, and the rules and
regulations of the SEC and such state securities commissions or agencies
promulgated thereunder (it being understood that certain financial statements so
filed may not be consolidated and, as a result, may not fully comply as to form
with SEC requirements). None of such filed documents contains or contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in such filed documents comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC (and/or the applicable state
securities commissions or agencies) with respect thereto, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto)

W02-WEST:1TLD1\401096460.7

-14-

--------------------------------------------------------------------------------

and fairly present the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end adjustments). Except for
immaterial liabilities and obligations to non-Affiliates incurred in the
ordinary course of business consistent with past practice since the date of the
most recent consolidated balance sheet provided to Peltz and filed with the SEC,
neither the Company nor any of its subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by GAAP to be recognized or disclosed on a consolidated balance sheet
of the Company and its consolidated subsidiaries or in the notes thereto, or
which would reasonably be expected to have a material adverse effect on the
Company or its Affiliates.

9. NO STOCK RIGHTS AND LEGEND

     No holder of this Warrant, as such, shall be entitled to vote or be deemed
the holder of any other securities of the Company that may at any time be
issuable on the exercise hereof, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, the rights of a
stockholder of the Company or the right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or give or
withhold consent to any corporate action or to receive notice of meetings or
other actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).

     Each certificate for Warrant Shares initially issued upon the exercise of
this Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.”

10. REGISTRATION UNDER THE SECURITIES ACT OF 1933

     The Company agrees to provide registration rights for the resale of the
Warrant Shares under the Securities Act on the terms and subject to the
conditions set forth in the Registration Rights Agreement, dated as of even date
herewith, between Holder and the Company.

11. NOTICES

     All notices, consents, waivers, and other communications under this Warrant
must be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested; or (d) seven
days after the placement of the notice into the

W02-WEST:1TLD1\401096460.7

-15-

--------------------------------------------------------------------------------

mails (first class postage prepaid). All such notices, consents, waivers and
other communication shall be given hereunder using the contact information
provided below or such other address, facsimile number, or e-mail address as the
Holder or the Company as a party may designate by notice to the other party
pursuant to the terms of this Section 11:

if to the Holder:

  Harlan D. Peltz
Peltz Capital Management, LLC
c/o Triarc Companies, Inc.
280 Park Avenue
New York, NY 10017
Facisimile: (212) 451-3260
Email: harlan@pcmcapital.com


And to

  Andy Peltz
Peltz Capital Management, LLC
9601 Wilshire Boulevard, Penthouse
Beverly Hills, CA 90210
Facsimile: (310) 281-0912
Email: andy@pcmcapital.com


if to the Company:

  Single Touch Systems Inc.
2235 Encinitas Blvd., Suite 210
Encinitas, CA 92024
Attention: Anthony Macaluso, Chief Executive Officer
Facsimile: 760 438 1171
Email: Anthony@singletouch.net


12. SEVERABILITY

     If a court of competent jurisdiction holds any provision of this Warrant
invalid or unenforceable, the other provisions of this Warrant will remain in
full force and effect. Any provision of this Warrant held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

13. BINDING EFFECT

     This Warrant shall be binding upon and inure to the sole and exclusive
benefit of the registered Holder or Holders of this Warrant and the Warrant
Shares, and their respective executors, administrators, heirs, successors and
assigns.

14. SURVIVAL OF RIGHTS AND DUTIES

W02-WEST:1TLD1\401096460.7

-16-

--------------------------------------------------------------------------------

     This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

15. GOVERNING LAW

     This Warrant will be governed by and construed under the laws of the State
of New York without regard to conflicts of laws principles that would require
the application of any other law.

16. DISPUTE RESOLUTION

     In the case of a dispute as to the determination of the Exercise Price or
the arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within three
(3) Business Days of receipt of the Notice of Exercise giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price or
the Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days, submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder, or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

17. NOTICES OF RECORD DATE

     Upon (a) any establishment by the Company of a record date of the holders
of any class of securities for the purpose of determining the holders thereof
who are entitled to receive any dividend or other distribution, or right or
option to acquire securities of the Company, or any other right, or (b) any
capital reorganization, reclassification, recapitalization, merger or
consolidation of the Company with or into any other corporation, any transfer of
all or substantially all the assets of the Company, or any voluntary or
involuntary dissolution, liquidation or winding up of the Company, or the sale,
in a single transaction, of a majority of the Company’s voting stock (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten (10)
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolation, merger, dissolution, liquidation or winding up.

18. CONSTRUCTION; HEADINGS

     This Warrant shall be deemed jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof. The
headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of, or affect the interpretation
of, this Warrant.

W02-WEST:1TLD1\401096460.7

-17-

--------------------------------------------------------------------------------

19. AMENDMENT AND WAIVERS

     Any term of this Warrant may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Holder.

20. NO THIRD PARTY RIGHTS

     This Warrant is not intended, and will not be construed, to create any
rights in any parties other than the Company and the Holder, and no person or
entity may assert any rights as third-party beneficiary hereunder.

21. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF

The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant at law or in equity, and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other remedies available, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

[SIGNATURE PAGE FOLLOWS]

W02-WEST:1TLD1\401096460.7

-18-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have caused this Warrant to be duly
executed as of the date first set forth above.

SINGLE TOUCH SYSTEMS INC.        By:    /s/Anthony Macaluso 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    Anthony Macaluso  Title:    Chief Executive Officer          /s/Anthony
Macaluso

--------------------------------------------------------------------------------

Anthony Macaluso 


W02-WEST:1TLD1\401105099.1

-19-

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of October ___[30]
_____
, 2008 between Single Touch Systems Inc., a Delaware
corporation (the “Company”) and Peltz Capital Management, LLC, a Delaware
limited liability
company (“Peltz”).


RECITALS:

     WHEREAS, the Company and certain Affiliates of the Company have each issued
to Peltz those certain warrants (together, the “Warrant”), to purchase shares
(each such share being a “Warrant Share” and all such shares being the “Warrant
Shares”) of the Company’s common stock, pursuant to that certain (a)
Non-Exclusive Special Advisory Services Agreement between the Company and Peltz,
dated of even date herewith, and (b) a side letter between the certain
Affiliates of the Company and Peltz, dated of even date herewith; and

     WHEREAS, the Company agrees to provide certain registration rights related
to the Warrant and Warrant Shares, on the terms set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

     1. Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

     “Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq
Stock Market, the New York Stock Exchange or the American Stock Exchange.

     “Affiliate” shall mean, with respect to any Person, a Person that, directly
or indirectly, through one or more intermediaries, Controls or is Controlled by,
or is under common Control with, such specified Person.

     “Blackout Period” means, with respect to a registration, a period, in each
case commencing on the day immediately after the Company notifies the Holders
that they are required, because of the occurrence of an event of the kind
described in Section 4(f) hereof, to suspend offers and sales of Registrable
Securities during which the Company, in the good faith judgment of its board of
directors, determines (because of the existence of, or in anticipation of, any
acquisition, financing activity, or other transaction involving the Company, or
the unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.

W02-WEST:1TLD1\401105099.1

-20-

--------------------------------------------------------------------------------

     “Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of corporation, any and
all equivalent ownership interests in a person (other than a corporation) and
any and all warrants or options to purchase any the foregoing.

     “Commission” means the U. S. Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

     “Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

     “Effective Date” means the earlier of (i) the date of the closing of an
offering of any Capital Stock of the Company pursuant to any rule promulgated by
the Commission under the Securities Act (other than Regulation S or Rule 701),
or (ii) the date of the filing under the Securities Act of a registration
statement by the Company for the sale or resale of any Capital Stock of the
Company, either by the Company for its own account or by the stockholders of the
Company for their account.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

     “Holder” means Peltz and its transferees, successors and/or assigns who
acquire rights in accordance with this Agreement with respect to any Registrable
Securities directly or indirectly from a Holder.

     “Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.

     The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

     “Registrable Securities” means the means Warrant Shares issued or issuable
to each Holder upon exercise of the Warrant or any portion thereof, and any
other shares of Common Stock of the Company acquired by Peltz or its Affiliates
from time to time (including,

W02-WEST:1TLD1\401105099.1

-21-

--------------------------------------------------------------------------------

without limitation, shares of Common Stock acquired from Affiliates of the
Company) but excluding (i) any Warrant Shares that have been publicly sold or
may be immediately sold under the Securities Act either pursuant to Rule 144 of
the Securities Act or otherwise during any ninety (90) day period; (ii) any
Warrant Shares sold by a person in a transaction pursuant to a registration
statement filed under the Securities Act, or (iii) any Warrant Shares that are
at the time subject to an effective registration statement under the Securities
Act.

     “Registration Default Date” means the date that is 180 days after the
Registration Filing Date.

     “Registration Default Period” means the period following the Effective Date
during which any Registration Event occurs and is continuing.

“Registration Event” means the occurrence of any of the following events:

     (a) with respect to a Registration Statement filed pursuant to Section 3(a)
hereof, such Registration Statement is not filed on or before the Registration
Filing Date;

     (b) the Registration Statement is not declared effective by the Commission
on or before the Registration Default Date;

     (c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
(including a Blackout Period), for more than fifteen (15) consecutive calendar
days, except as excused pursuant to Section 3(a); or.

     (d) the Common Stock generally or the Registrable Securities specifically
are not listed or included for quotation on an Approved Market, or trading of
the Common Stock is suspended or halted on the Approved Market, which at the
time constitutes the principal market for the Common Stock, for more than two
(2) full, consecutive Trading Days; provided, however, a Registration Event
shall not be deemed to occur if all or substantially all trading in equity
securities (including the Common Stock) is suspended or halted on the Approved
Market for any length of time.

     “Registration Filing Date” means (i) with respect to a Registration
Statement filed in accordance with Section 3(a) hereof, the date that is not
more than 60 days after the closing of an offering of any Capital Stock of the
Company pursuant to any rule promulgated by the Commission under the Securities
Act (other than Regulation S or Rule 701), (ii) with respect to a Registration
Statement filed in accordance with Section 3(b) hereof, the date of the filing
under the Securities Act of a registration statement by the Company for the sale
or resale of any Capital Stock of the Company, either by the Company for its own
account or by the stockholders of the Company for their account.

     “Registration Statement” means any registration statement that the Company
is required to file relating to the Registrable Securities pursuant Section 3(a)
or Section 3(b) hereof.

W02-WEST:1TLD1\401105099.1

-22-

--------------------------------------------------------------------------------

     “Regulation S” means Regulation S promulgated by the Commission under the
Securities Act, as such rule may be amended or supplemented from time to time,
or any similar successor rule that may be promulgated by the Commission.

     “Rule 145” means Rule 145 promulgated by the Commission under the
Securities Act, as such rule may be amended or supplemented from time to time,
or any similar successor rule that may be promulgated by the Commission.

     “Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act, as such rule may be amended or supplemented from time to time,
or any similar successor rule that may be promulgated by the Commission.

     “Rule 415” means Rule 415 promulgated by the Commission under the
Securities Act, as such rule may be amended or supplemented from time to time,
or any similar successor rule that may be promulgated by the Commission.

     “Rule 701” means Rule 701 promulgated by the Commission under the
Securities Act, as such rule may be amended or supplemented from time to time,
or any similar successor rule that may be promulgated by the Commission.

     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

     “SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

     “Trading Day” means any day on which such national securities exchange, the
Over-the-Counter Bulletin Board or such other securities market or quotation
system, which at the time constitutes the principal securities market for the
Common Stock, is open for general trading of securities.

“Warrant Shares” has the meaning given it in the recitals of this Agreement.

     2. Term. This Agreement shall terminate, unless terminated sooner
hereunder, on the earlier of: (i) the Expiration Date (as defined in the
Warrant), or (ii) such date on which all shares of Registrable Securities held
or entitled to be held upon conversion by such Holder may immediately be sold
under Rule 144 during any ninety (90) day period.

3. Registration.

     (a) Registration on Form S-1. Upon the closing of an offering of any
Capital Stock of the Company pursuant to any rule promulgated by the Commission
under the Securities Act (other than pursuant to Regulation S or Rule 701), the
Company shall file, within 60 days of the closing of such offering, a
registration statement on Form S-1 or other applicable form relating to the sale
or resale by the Holders of all of the Registrable Securities, and the Company
shall cause such Registration Statement to be declared effective prior to the
Registration Default Date; provided, that the Company shall not be obligated to
effect any such registration,

W02-WEST:1TLD1\401105099.1

-23-

--------------------------------------------------------------------------------

qualification or compliance pursuant to this Section 3(a), or keep such
registration effective pursuant to the terms hereunder in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so.

     (b) Registration with Other Securities. In the event of the filing under
the Securities Act of a registration statement by the Company for the sale or
resale of any Capital Stock of the Company, either by the Company for its own
account or by the stockholders of the Company for their account, the Company
shall include the Registrable Securities in such registration, and the Company
shall cause such Registration Statement to be declared effective prior to the
Registration Default Date; provided, that the Company shall not be obligated to
include Registrable Securities in such registration to the extent such
Registrable Securities were previously included in a Registration Statement
filed pursuant to Section 3(a) hereof.

     (c) Other Registrations. Before such date that is six months following the
SEC Effective Date, the Company will not, without the prior written consent of
the Majority Holders, file any other registration statement with the Commission
or request the acceleration of any other registration statement filed with the
Commission, and during any time subsequent to the SEC Effective Date when the
Registration Statement for any reason is not available for use by any Holder for
the resale of any Registrable Securities, the Company shall not, without the
prior written consent of the Majority Holders, file any other registration
statement or any amendment thereto with the Commission under the Securities Act
or request the acceleration of the effectiveness of any other registration
statement previously filed with the Commission, other than (i) any registration
statement on Form S-8 or Form S-4 and (ii) any registration statement or
amendment which the Company is required to file or as to which the Company is
required to request acceleration pursuant to any obligation in effect on the
date of execution and delivery of this Agreement.

     (d) Occurrence of Registration Event. If a Registration Event occurs, then
the Company will make payments to each Holder of Registrable Securities (a
“Qualified Holder”), as liquidated damages for the amount of damages to the
Qualified Holder by reason thereof, at a rate equal to 150% of the exercise
price or purchase price (as applicable) of the Registrable Securities then held
by each Qualified Holder for each full period of 30 days of the Registration
Default Period (which shall be pro-rated for any period less than 30 days);
provided, however, if a Registration Event occurs (or is continuing) on a date
after which any of the Warrant Shares issued or issuable upon the exercise of
the Warrant or any portion thereof cease to be Registrable Securities (pursuant
to the availability of Rule 144, an alternate registration statement, or other
exclusions set forth in the definition of Registrable Securities), liquidated
damages shall be paid only with respect to that portion of the Qualified
Holder’s Registrable Securities that are then Registrable Securities.
Notwithstanding the foregoing, the maximum amount of liquidated damages that may
be paid to any Qualified Holder pursuant to this Section 3(d) shall be an amount
equal to 150% of the exercise price of the Registrable Securities then held by
each Qualified Holder at the time of the first occurrence of a Registration
Event. Each such payment shall be due and payable within five (5) days after the
end of each full 30-day period of the Registration Default Period until the
termination of the Registration Default Period and within

W02-WEST:1TLD1\401105099.1

-24-

--------------------------------------------------------------------------------

five (5) days after such termination. If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 8% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
Registration Default Period shall terminate upon (i) the filing of the
Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Qualified Holder to
effect sales pursuant to the Registration Statement in the case of clause (c) of
the definition of Registration Event, provided, however, that in the case of
clause (c) a Registration Event will not be deemed to have occurred until the
date on which the fifteen (15) day period is exceeded, (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event, and
(v) in the case of the events described in clauses (b) and (c) of the definition
of Registration Event, the earlier termination of the Registration Default
Period. The amounts payable as liquidated damages pursuant to this Section 3(d)
shall be payable in lawful money of the United States. Amounts payable as
liquidated damages to each Qualified Holder hereunder with respect to each share
of Registrable Securities shall cease when the Qualified Holder no longer holds
such Registrable Securities or all such Registrable Securities can be
immediately sold by the Qualified Holder in reliance on Rule 144 or are
otherwise no longer Registrable Securities as defined in this Agreement.
Notwithstanding the foregoing, the Company will not be liable for the payment of
liquidated damages described in this Section 3(d) with respect to any
Registrable Securities which are required to be removed from the Registration
Statement solely as a result of a comment received from the Commission requiring
a limit on the number of Registrable Securities included in such Registration
Statement in order for such Registration Statement to be able to avail itself of
Rule 415. In such event, the Company will use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Registrable Securities that have been cut back from being
registered pursuant to Rule 415 only with respect to that portion of the
Qualified Holders’ Registrable Securities that are then Registrable Securities.

     (e) If the Commission allows the Registration Statement to be declared
effective at any time before or after the Registration Default Date, subject to
the withdrawal of certain Registrable Securities from the Registration
Statement, and the reason for the withdrawal is the Commission’s determination
that (x) the offering of any of the Registrable Securities constitutes a primary
offering of securities by the Company, (y) Rule 415 may not be relied upon for
the registration of the resale of any or all of the Registrable Securities,
and/or (z) a Holder of any Registrable Securities must be named as an
underwriter, the Holders understand and agree the Company may reduce, on a pro
rata basis, the total number of Registrable Securities to be registered on
behalf of each such Holder. In addition, any such affected Holder shall have
demand registration rights after the Registration Statement is declared
effective by the Commission until such time as: (AA) all Registrable Securities
have been registered pursuant to an effective Registration Statement, (BB) the
Registrable Securities may be resold without restriction pursuant to Rule 144 of
the Securities Act, or (CC) the Holder agrees to be named as an underwriter in
any such registration statement. The Holders acknowledge and agree the
provisions of this paragraph may apply to more than one Registration Statement.

W02-WEST:1TLD1\401105099.1

-25-

--------------------------------------------------------------------------------

4. Registration Procedures for Registrable Securities. The Company will keep
each

Holder reasonably advised as to the filing and effectiveness of the Registration
Statement. At its expense with respect to the Registration Statement, the
Company will:

     (a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the sale of all Registrable
Securities and (ii) the availability under Rule 144 for the Holder to sell the
Registrable Securities (the “Effectiveness Period”). Each Holder agrees to
furnish to the Company a completed questionnaire (a “Seller’s Questionnaire”)
not later than five (5) Business Days following the date on which such Holder
receives draft materials of such Registration Statement;

     (b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

     (c) prepare and file with the Commission such amendments and supplements to
such Registration Statement as may be necessary to keep such Registration
Statement effective during the Effectiveness Period;

     (d) furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

     (e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.

     (f) as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus

W02-WEST:1TLD1\401105099.1

-26-

--------------------------------------------------------------------------------

relating thereto under the Securities Act, of the happening of any event, which
comes to the Company’s attention, that will after the occurrence of such event
cause the prospectus included in such Registration Statement, if not amended or
supplemented, to contain an untrue statement of a material fact or an omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading and the Company shall promptly thereafter
prepare and furnish to such Holder a supplement or amendment to such prospectus
(or prepare and file appropriate reports under the Exchange Act) so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;

     (g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

     (h) as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

     (i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other principal securities market on which securities of
the same class or series issued by the Company are then listed or traded;

     (j) provide a transfer agent and registrar, which may be a single entity,
for the shares of Common Stock at all times;

     (k) cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;

     (l) during the Effectiveness Period, refrain from bidding for or purchasing
any Common Stock or any right to purchase Common Stock or attempting to induce
any person to purchase any such security or right if such bid, purchase or
attempt would in any way limit the right of the Holders to sell Registrable
Securities by reason of the limitations set forth in Regulation M of the
Exchange Act; and

W02-WEST:1TLD1\401105099.1

-27-

--------------------------------------------------------------------------------

     (m) take all other reasonable actions necessary to expedite and facilitate
the disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement during the term of this Agreement.

     5. Suspension of Offers and Sales. Each Holder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

     6. Registration Expenses. The Company shall pay all expenses in connection
with any registration obligation provided herein, including, without limitation,
all registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.

     7. Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that in the event of a transfer of the Warrant or the Warrant
Shares (or a portion thereof) by any Holder pursuant to Section 4 of the
Warrant, such Holder may, without such consent, assign its rights under this
Agreement with respect to the Warrant or the Warrant Shares (or portion thereof)
so transferred. Each such assignee, by accepting such assignment of the rights
of the assignor hereunder shall be deemed to have agreed to and be bound by the
terms of this Agreement including the obligations of the assignor hereunder.

8. Information by Holder. Holders included in any registration shall furnish to
the

Company such information as the Company may reasonably request in writing
regarding such Holders and the distribution proposed by such Holders including
an updated Seller’s Questionnaire if requested by the Company.

9. Indemnification.

     (a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner

W02-WEST:1TLD1\401105099.1

-28-

--------------------------------------------------------------------------------

or underwriter or controlling person may become subject under the Securities Act
or otherwise, insofar as such losses, claims, damages, liabilities or expenses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse each Holder, and each such director,
officer, partner, underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided, that the Company shall not be liable in any such case with respect to
each Holder (i) to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement in or omission from such registration statement, any
such preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder for use in the preparation thereof or (ii) if the
person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such securities by the Holder.

     (b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Holder for use in the preparation thereof, and such Holder shall
reimburse the Company, and such Holders, directors, officers, partners, legal
counsel and accountants, persons, underwriters, or control persons, each such
director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that such indemnity agreement found in this Section 9(b)
shall in no event exceed the net proceeds received by such

W02-WEST:1TLD1\401105099.1

-29-

--------------------------------------------------------------------------------

Holder as a result of the sale of Registrable Securities pursuant to such
registration statement, except in the case of fraud or willful misconduct. Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

     (c) Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

     (d) If an indemnifying party does or is not permitted to assume the defense
of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.

     (e) If the indemnification provided for in Section 9(a) or 9(b) is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand

W02-WEST:1TLD1\401105099.1

-30-

--------------------------------------------------------------------------------

and the indemnified party on the other (determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

     (f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

     (g) Other Indemnification. Indemnification similar to that specified in
this Section (with appropriate modifications) shall be given by the Company and
each Holder of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation or governmental authority other than the Securities Act.

10. Miscellaneous.

     (a) Governing Law. This Agreement will be governed by and construed under
the laws of the State of New York without regard to conflicts of laws principles
that would require the application of any other law.

     (b) Remedies. The remedies provided in this Agreement shall be cumulative
and in addition to all other remedies available under this Agreement at law or
in equity, and nothing herein shall limit the right of the Holder to pursue
actual damages for any failure by the Company to comply with the terms of this
Agreement. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other remedies available, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

     (c) Successors and Assigns. This Agreement shall be binding upon and inure
to the sole and exclusive benefit of the Company, its successors and assigns,
and the Holder or Holders.

     (d) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with

W02-WEST:1TLD1\401105099.1

-31-

--------------------------------------------------------------------------------

respect to its securities that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

     (e) Entire Agreement. This Agreement and the Warrant, and the other
agreements referred to in the recitals hereof, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.

     (f) Notices, etc. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
or (d) seven days after the placement of the notice into the mails (first class
postage prepaid). All such notices, consents, waivers and other communication
shall be given hereunder using the contact information provided below or such
other address, facsimile number, or e-mail address as may be provided by the
Holder:

  Harlan D. Peltz
Peltz Capital Management, LLC
c/o Triarc Companies, Inc.
280 Park Avenue
New York, NY 10017
Facsimile: (212) 451-3260
Email: harlan@pcmcapital.com


And to:

  Andy Peltz
Peltz Capital Management, LLC
9601 Wilshire Boulevard, Penthouse
Beverly Hills, CA 90210
Facsimile: (310) 281-0912
Email: andy@pcmcapital.com


If to the Company:

  Single Touch Systems Inc.
2235 Encinitas Blvd., Suite 210
Encinitas, CA 92024
Attention: Anthony Macaluso, Chief Executive Officer
Facsimile: 760 438 1171
Email: anthony@singletouch.net


     (g) Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any Holder, upon any breach or default of the Company
under this Agreement, shall impair any such right, power or remedy of such
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a

W02-WEST:1TLD1\401105099.1

-32-

--------------------------------------------------------------------------------

waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement, or any waiver on the part
of any Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.

     (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

     (i) Severability. If a court of competent jurisdiction holds any provision
of this Agreement invalid or unenforceable, the other provisions of this
Agreement will remain in full force and effect. Any provision of this Agreement
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.

     (j) Amendments. The provisions of this Agreement may be amended at any time
and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Holder acknowledges that by the operation
of this Section, the Majority Holders may have the right and power to diminish
or eliminate all rights of the Holders under this Agreement.

     (k) Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
Majority Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder registration
rights senior or equal to those granted to the Holders hereunder.

[SIGNATURE PAGES FOLLOW]

W02-WEST:1TLD1\401105099.1

-33-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Registration Rights Agreement is hereby executed
as of the date first above written.

SINGLE TOUCH SYSTEMS INC.        By:
_____
/s/Anthony Macaluso
_______               Name: Anthony Macaluso               Title: Chief
Executive Officer      PELTZ CAPITAL MANAGEMENT,  LLC          By:
_____
/s/Andrew L. Peltz
__________                 Name:    Andrew L. Peltz                 Title:
___Partner
__________________ 


--------------------------------------------------------------------------------